Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an APPEAL BRIEF FILED on April 29, 2022 for patent application 16/839,993 filed on April 3, 2020.


Claims 1-22 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618).
Regarding claim 1, Koster discloses a method of delivering media content, comprising: receiving, in a packager, an original encrypted transport stream (paras. [0075] and [0076]); the packager segmenting the original encrypted transport stream into multiple fixed-duration transport stream files (paras. [0075] and [0076]); the packager generating a manifest file that describes the multiple fixed-duration transport stream files, wherein the manifest file is consistent with a hypertext transfer protocol (HTTP) live streaming (HLS) protocol (para. [0068]); delivering the manifest file and the multiple fixed-duration transport stream files to a content delivery network (CDN) (Figs. 1 and 5); a client retrieving the manifest file and the multiple fixed-duration transport stream files from the CDN (Fig. 5, paras. [0133]-[0136]); and the client reconstructing the original encrypted transport stream for use by a service provider network (Fig. 5, paras. [0133]-[0136]).
Even though Koster is disclosing an HLS system, it could be argued that Koster does not explicitly disclose embedding an enhanced HLS client in an integrated receiver decoder (IRD); and thus does not disclose the enhanced HLS client performing the retrieving and reconstructing steps. However, in analogous art, Panje discloses that “[f]or purposes of this disclosure, a multicast refers to a single stream of data (i.e., a set of packets) that is transmitted simultaneously to selected multiple client devices or hosts who that have joined the appropriate multicast group, and unicast refers to communication between a single sender (i.e., the HLS server) and a single receiver (i.e., a single HLS client device) over the network (para. [0037]),” which shows that an HLS client device can be part of (i.e. embedded in) a receiver (i.e. an integrated receiver decoder). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster to allow for embedding an enhanced HLS client in an integrated receiver decoder (IRD), wherein the retrieving and reconstructing limitations of the claims are performed by the enhanced HLS client. This would have produced predictable and desirable results, in that it would allow for the logical extension of a system using an HLS protocol to have clients with HLS capabilities.
Regarding claim 3, the combination of Koster and Panje disclose the method of claim 1, and further discloses wherein the multiple fixed-duration transport stream files comprise multiple single-program transport (STPS) streams (Panje, para. [0033]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 5, the combination of Koster and Panje disclose the method of claim 1, and further discloses wherein the packager preserves command and control information in the original encrypted transport stream (Koster, paras. [0075] and [0076]).
Regarding claim 12, Koster discloses a system for delivering media content, comprising: (a) a packager comprising: (i) input means for receiving an original encrypted transport stream (paras. [0075] and [0076]); (ii) a processor that causes the packager to: (A) segment the original encrypted transport stream into multiple fixed- duration transport stream files (paras. [0075] and [0076]); and (B) generate a manifest file that describes the multiple fixed-duration transport stream files, wherein the manifest file is consistent with a hypertext transfer protocol (HTTP) live streaming (HLS) protocol (para. [0068]); (iii) delivery means for delivering the manifest file and the multiple fixed-duration transport stream files to a content delivery network (CDN) (Figs. 1 and 5); (b) an integrated receiver decoder (IRD) (Fig. 5, HAS Client) wherein the IRD: (A) retrieves the manifest file and the multiple fixed-duration transport stream files from the CDN (Fig. 5, paras. [0133]-[0136]); and (B) reconstructs the original encrypted transport stream for use by a service provider network (Fig. 5, paras. [0133]-[0136]).
Even though Koster is disclosing an HLS system, it could be argued that Koster does not explicitly disclose that the integrated receiver decoder (IRD) comprises (i) an enhanced HLS client executing on the IRD; and thus does not disclose the enhanced HLS client performing the retrieving and reconstructing steps. However, in analogous art, Panje discloses that “[f]or purposes of this disclosure, a multicast refers to a single stream of data (i.e., a set of packets) that is transmitted simultaneously to selected multiple client devices or hosts who that have joined the appropriate multicast group, and unicast refers to communication between a single sender (i.e., the HLS server) and a single receiver (i.e., a single HLS client device) over the network (para. [0037]),” which shows that an HLS client device can be part of (i.e. embedded in) a receiver (i.e. an integrated receiver decoder). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster to allow for embedding an enhanced HLS client in an integrated receiver decoder (IRD), wherein the retrieving and reconstructing limitations of the claims are performed by the enhanced HLS client. This would have produced predictable and desirable results, in that it would allow for the logical extension of a system using an HLS protocol to have clients with HLS capabilities.
Regarding claim 14, the combination of Koster and Panje disclose the system of claim 12, and further discloses wherein the multiple fixed-duration transport stream files comprise multiple single-program transport (STPS) streams (Panje, para. [0033]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 16, the combination of Koster and Panje disclose the system of claim 12, and further discloses wherein the packager preserves command and control information in the original encrypted transport stream (Koster, paras. [0075] and [0076]).


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618), and further in view of Mandyam et al. (Pub. No.: US 2018/0013805).
Regarding claim 2, the combination of Koster and Panje disclose the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the encrypted transport stream that is received by the packager comprises a multi-program transport stream (MPTS). However, in analogous art, Mandyam discloses that “[a]s used in this description, the term “streaming content” refers to content that may be sent (e.g., in segments) from a source server device, such as a server, head-end system, etc., and received at a receiving device, such as a user device, terminal equipment, etc., according to one or more standards that enable the transfer of content, whether in real-time or otherwise. Examples of streaming content standards include those that support de-interleaved (or multiple) channels and those that do not support de-interleaved (or multiple) channels (para. [0026]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the encrypted transport stream that is received by the packager to comprise a multi-program transport stream (MPTS). This would have produced predictable and desirable results, in that it would allow for the system of Koster and Panje to operate in a wider variety of circumstances.
Regarding claim 13, the combination of Koster and Panje disclose the system of claim 12, but it could be argued that the combination does not explicitly disclose wherein the encrypted transport stream that is received by the packager comprises a multi-program transport stream (MPTS). However, in analogous art, Mandyam discloses that “[a]s used in this description, the term “streaming content” refers to content that may be sent (e.g., in segments) from a source server device, such as a server, head-end system, etc., and received at a receiving device, such as a user device, terminal equipment, etc., according to one or more standards that enable the transfer of content, whether in real-time or otherwise. Examples of streaming content standards include those that support de-interleaved (or multiple) channels and those that do not support de-interleaved (or multiple) channels (para. [0026]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the encrypted transport stream that is received by the packager to comprise a multi-program transport stream (MPTS). This would have produced predictable and desirable results, in that it would allow for the system of Koster and Panje to operate in a wider variety of circumstances.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618), and further in view of Kottilingal et al. (Pub. No.: US 2013/0305342).
Regarding claim 4, the combination of Koster and Panje disclose the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the multiple fixed-duration transport stream files are encrypted at a transport stream packet level. However, in analogous art, Kottilingal discloses that “[t]ransport stream encryption may be performed at a TS packet level: the packet header may always in the clear while the payload may be encrypted (para. [0079]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the multiple fixed-duration transport stream files to be encrypted at a transport stream packet level. This would have produced predictable and desirable results, in that it would allow for well-known encryption techniques to be applied.
Regarding claim 15, the combination of Koster and Panje disclose the system of claim 12, but it could be argued that the combination does not explicitly disclose wherein the multiple fixed-duration transport stream files are encrypted at a transport stream packet level. However, in analogous art, Kottilingal discloses that “[t]ransport stream encryption may be performed at a TS packet level: the packet header may always in the clear while the payload may be encrypted (para. [0079]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the multiple fixed-duration transport stream files to be encrypted at a transport stream packet level. This would have produced predictable and desirable results, in that it would allow for well-known encryption techniques to be applied.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618), and further in view of Loheide et al. (Pub. No.: US 2018/0343484).
Regarding claim 6, the combination of Koster and Panje discloses the method of claim 1, but does not explicitly disclose wherein: the packager embeds network time protocol (NTP) time information in the multiple fixed- duration transport stream files; and the IRD is NTP-synched and the NTP time information is used to discipline local transport stream reconstruction. However, in analogous art, Loheide discloses that “[t]he distribution packager 220 may be configured to interpret the encoded triggers and incorporate manifests file for the streaming protocols. The distribution packager 220 may also be operable to handle the processing and insertion of distribution time codes as obtained from an internal system clock or external NTP (Network Time Protocol) based source into the packaged content for the various distribution stream formats (para. [0077]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the packager to embed network time protocol (NTP) time information in the multiple fixed- duration transport stream files, and for the IRD to be NTP-synched and the NTP time information is used to discipline local transport stream reconstruction. This would have produced predictable and desirable results, in that it would allow for well-known synchronization and timing signals to be used.
Regarding claim 17, the combination of Koster and Panje discloses the system of claim 12, but does not explicitly disclose wherein: the processor causes the packager to embed network time protocol (NTP) time information in the multiple fixed-duration transport stream files; and the IRD is NTP-synched and the NTP time information is used to discipline local transport stream reconstruction. However, in analogous art, Loheide discloses that “[t]he distribution packager 220 may be configured to interpret the encoded triggers and incorporate manifests file for the streaming protocols. The distribution packager 220 may also be operable to handle the processing and insertion of distribution time codes as obtained from an internal system clock or external NTP (Network Time Protocol) based source into the packaged content for the various distribution stream formats (para. [0077]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the packager to embed network time protocol (NTP) time information in the multiple fixed- duration transport stream files, and for the IRD to be NTP-synched and the NTP time information is used to discipline local transport stream reconstruction. This would have produced predictable and desirable results, in that it would allow for well-known synchronization and timing signals to be used.


Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618), and further in view of Bowen (Pub. No.: US 2010/0017532).
Regarding claim 7, the combination of Koster and Panje discloses the method of claim 1, but does not explicitly disclose further comprising: enabling synchronization of the packager and one or more additional packagers, wherein the packager and one or more additional packagers generate identical multiple fixed-duration transport stream files using input program clock references (PCRs) in the original encrypted transport stream. However, in analogous art, Bowen discloses that “[a]s mentioned hereinabove, a synchronization command may have been provided by the controlling agent as part of the migration instruction (FIG. 4A 402) as shown by the arrow "synchronization command" in FIG. 5B. A represents the suitable reference point value, for example, a PCR agreed upon by the live and target servers as the synchronization point. S is the transport stream packet that contains A. ATS is the server timestamp (assigned by each server to its data stream output) for the transport stream packet beginning at S. The ATS may also be referred to as the synchronization point (para. [0075]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for enabling synchronization of the packager and one or more additional packagers, wherein the packager and one or more additional packagers generate identical multiple fixed-duration transport stream files using input program clock references (PCRs) in the original encrypted transport stream. This would have produced predictable and desirable results, in that it would allow for well-known synchronization and timing signals to be used.
Regarding claim 8, the combination of Koster, Panje and Bowen discloses the method of claim 7, and further discloses wherein: each of the multiple fixed-duration transport stream files are generated and published at predefined time durations (Panje, para. [0025]); and a name of each of the multiple fixed-duration transport stream files includes a value of the PCR for the synchronization (Bowen, para. [0075]. This claim is rejected on the same grounds as claim 7.).
Regarding claim 18, the combination of Koster and Panje discloses the system of claim 12, but does not explicitly disclose further comprising: one or more additional packagers, wherein input program clock references (PCRs) in the original encrypted transport stream are used to synchronize the packager and one or more additional packagers, wherein the packager and one or more additional packagers generate identical multiple fixed-duration transport stream files. However, in analogous art, Bowen discloses that “[a]s mentioned hereinabove, a synchronization command may have been provided by the controlling agent as part of the migration instruction (FIG. 4A 402) as shown by the arrow "synchronization command" in FIG. 5B. A represents the suitable reference point value, for example, a PCR agreed upon by the live and target servers as the synchronization point. S is the transport stream packet that contains A. ATS is the server timestamp (assigned by each server to its data stream output) for the transport stream packet beginning at S. The ATS may also be referred to as the synchronization point (para. [0075]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for enabling synchronization of the packager and one or more additional packagers, wherein the packager and one or more additional packagers generate identical multiple fixed-duration transport stream files using input program clock references (PCRs) in the original encrypted transport stream. This would have produced predictable and desirable results, in that it would allow for well-known synchronization and timing signals to be used.
Regarding claim 19, the combination of Koster, Panje and Bowen discloses the system of claim 18, and further discloses wherein: each of the multiple fixed-duration transport stream files are generated and published at predefined time durations (Panje, para. [0025]); and a name of each of the multiple fixed-duration transport stream files includes a value of the PCR for the synchronization (Bowen, para. [0075]. This claim is rejected on the same grounds as claim 18.).


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618), and further in view of Fu et al. (Pub. No.: US 2007/0092076).
Regarding claim 9, the combination of Koster and Panje disclose the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the packager discards extraneous data from the original encrypted transport stream before segmenting the original encrypted transport stream into multiple fixed-duration transport stream files, wherein the extraneous data comprises packets that are not essential for the enhanced HLS client to reconstruct the original encrypted transport stream. However, in analogous art, Fu discloses that “FIG. 5C illustrates the cipher text vector 506 generated by the workflow 520 depicted in FIG. 5B. As shown in FIG. 5C, the extraneous portion 510 of the second to last cipher text portion 508 is not used to form the encrypted payload or cipher text 506. That is, all cipher text portions except the extraneous portion 510 of the cipher text portion 508 are concatenated to produce an encrypted version of the plain data vector 502. Therefore, the extraneous portion 510 is ignored or discarded when generating the encrypted payload 506 (para. [0062]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the packager to discard extraneous data from the original encrypted transport stream before segmenting the original encrypted transport stream into multiple fixed-duration transport stream files, wherein the extraneous data comprises packets that are not essential for the enhanced HLS client to reconstruct the original encrypted transport stream. This would have produced predictable and desirable results, in that it would allow for reduced bandwidth usage by not having to transmit unnecessary data.
Regarding claim 20, the combination of Koster and Panje disclose the system of claim 12, but it could be argued that the combination does not explicitly disclose wherein the processor causes the packager to discard extraneous data from the original encrypted transport stream before segmenting the original encrypted transport stream into multiple fixed-duration transport stream files, wherein the extraneous data comprises packets that are not essential for the enhanced HLS client to reconstruct the original encrypted transport stream. However, in analogous art, Fu discloses that “FIG. 5C illustrates the cipher text vector 506 generated by the workflow 520 depicted in FIG. 5B. As shown in FIG. 5C, the extraneous portion 510 of the second to last cipher text portion 508 is not used to form the encrypted payload or cipher text 506. That is, all cipher text portions except the extraneous portion 510 of the cipher text portion 508 are concatenated to produce an encrypted version of the plain data vector 502. Therefore, the extraneous portion 510 is ignored or discarded when generating the encrypted payload 506 (para. [0062]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the packager to discard extraneous data from the original encrypted transport stream before segmenting the original encrypted transport stream into multiple fixed-duration transport stream files, wherein the extraneous data comprises packets that are not essential for the enhanced HLS client to reconstruct the original encrypted transport stream. This would have produced predictable and desirable results, in that it would allow for reduced bandwidth usage by not having to transmit unnecessary data.


Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618), and further in view of Winograd (Pub. No.: US 2017/0251282).
Regarding claim 10, the combination of Koster and Panje discloses the method of claim 1, and further discloses wherein: the manifest file and the multiple fixed-duration transport stream files are delivered and published to the CDN (Koster, Figs. 1 and 5); but does not explicitly disclose the method further comprising inserting an advertisement into the CDN, wherein the enhanced HLS client further retrieves the advertisement. However, in analogous art, Winograd discloses wherein an advertisement is inserted (paras. [0040], [0060]), and a client further retrieves the advertisement (paras. [0040], [0051], [0052], [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for inserting an advertisement into the CDN, wherein the enhanced HLS client further retrieves the advertisement. This would have produced predictable and desirable results, in that it would allow for a well-known advertising technique to be used, which could increase revenue for the content providers.
Regarding claim 21, the combination of Koster and Panje discloses the system of claim 12, and further discloses wherein: the manifest file and the multiple fixed-duration transport stream files are delivered and published to the CDN (Koster, Figs. 1 and 5); but does not explicitly disclose an advertisement is inserted into the CDN, wherein the enhanced HLS client further retrieves the advertisement. However, in analogous art, Winograd discloses wherein an advertisement is inserted (paras. [0040], [0060]), and a client further retrieves the advertisement (paras. [0040], [0051], [0052], [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for inserting an advertisement into the CDN, wherein the enhanced HLS client further retrieves the advertisement. This would have produced predictable and desirable results, in that it would allow for a well-known advertising technique to be used, which could increase revenue for the content providers.


Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (Pub. No.: US 2015/0334153) in view of Panje et al. (Pub. No.: US 2014/0129618), and further in view of Sengupta et al. (Pub. No.: US 2019/0082238).
Regarding claim 11, the combination of Koster and Panje discloses the method of claim 1, but does not explicitly disclose wherein: the manifest file and the multiple fixed-duration transport stream files are delivered and published to the CDN for a particular geographic region; the method further comprising: determining that the enhanced HLS client is within the particular geographic region; and the enhanced HLS client retrieving the manifest file and the multiple fixed-duration transport stream files for the particular geographic region. However, in analogous art, Sengupta discloses that “a CDN service provider 110 may include multiple edge locations from which a user device can retrieve content. Individual edge location 112 may be referred to herein as a point of presence (“POP”), where a POP is intended to refer to any collection of related computing devices utilized to implement functionality on behalf of one or many providers. POPs are generally associated with a specific geographic location in which the computing devices implementing the POP are located, or with a region serviced by the POP. As illustrated in FIG. 1, the POP 110 can include one or more metric information processing component 114 for processing metric information provided by client computing devices 102 and a data store 116 for maintain collected metric information. For example, a data center or a collection of computing devices within a data center may form a POP. In some instances, the POPs may implement one or more services, such as CDN services, data storage services, data processing services, etc. The CDN service provider 110 may include multiple POPs located in different geographic locations so that user devices can communicate with a nearby a POP to retrieve content, thereby reducing the latency of delivering requested content (para. [0020]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the manifest file and the multiple fixed-duration transport stream files are delivered and published to the CDN for a particular geographic region, the method further comprising determining that the enhanced HLS client is within the particular geographic region, and the enhanced HLS client retrieving the manifest file and the multiple fixed-duration transport stream files for the particular geographic region. This would have produced predictable and desirable results, in that it would allow for regional content to be delivered to the proper locations.
Regarding claim 22, the combination of Koster and Panje discloses the system of claim 12, but does not explicitly disclose wherein: the manifest file and the multiple fixed-duration transport stream files are delivered and published to the CDN for a particular geographic region; the IRD further: determines that the enhanced HLS client is within the particular geographic region; and the enhanced HLS client retrieves the manifest file and the multiple fixed-duration transport stream files for the particular geographic region. However, in analogous art, Sengupta discloses that “a CDN service provider 110 may include multiple edge locations from which a user device can retrieve content. Individual edge location 112 may be referred to herein as a point of presence (“POP”), where a POP is intended to refer to any collection of related computing devices utilized to implement functionality on behalf of one or many providers. POPs are generally associated with a specific geographic location in which the computing devices implementing the POP are located, or with a region serviced by the POP. As illustrated in FIG. 1, the POP 110 can include one or more metric information processing component 114 for processing metric information provided by client computing devices 102 and a data store 116 for maintain collected metric information. For example, a data center or a collection of computing devices within a data center may form a POP. In some instances, the POPs may implement one or more services, such as CDN services, data storage services, data processing services, etc. The CDN service provider 110 may include multiple POPs located in different geographic locations so that user devices can communicate with a nearby a POP to retrieve content, thereby reducing the latency of delivering requested content (para. [0020]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster and Panje to allow for the manifest file and the multiple fixed-duration transport stream files are delivered and published to the CDN for a particular geographic region, the method further comprising determining that the enhanced HLS client is within the particular geographic region, and the enhanced HLS client retrieving the manifest file and the multiple fixed-duration transport stream files for the particular geographic region. This would have produced predictable and desirable results, in that it would allow for regional content to be delivered to the proper locations.


Response to Arguments
Applicant’s arguments, filed April 29, 2022, with respect to the rejections of claims 1-22 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Koster and Panje for the independent claims.


Conclusion
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 5, 2022